                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

 QUINNELL AVERY JOHNSON,                           Case No. 1:19-cv-00311-BAM (PC)

                Plaintiff,                         ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
        v.                                         INMATE QUINNELL AVERY JOHNSON,
                                                   CDCR # AM-3199
 A. ORTEGA, et al.,
                                                   DATE: July 12, 2019
                Defendants.                        TIME: 8:30 a.m.
                                                   LOCATION: California State Prison,
                                                   Corcoran

        Inmate Quinnell Avery Johnson, CDCR # AM-3199, a necessary and material witness
on his own behalf in proceedings in a settlement conference on July 12, 2019, is confined at
California Substance Abuse Treatment Facility (CSATF), in the custody of the Warden. In order
to secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate at California State Prison, Corcoran, 4001
King Avenue, Corcoran, CA 93212, on July 12, 2019, at 8:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of court proceedings or as ordered by the court; and thereafter to return
the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P.O. Box 7100, Corcoran, CA 93212:

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: June 12, 2019                    /s/ Barbara A. McAuliffe
                                  UNITED STATES MAGISTRATE JUDGE
